Filed 10/19/20 P. v. Pepper CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077124

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS300220)

 ADRIANA C. PEPPER,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Francis M. Devaney, Judge. Affirmed.
         Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Adriana C. Pepper pleaded guilty to one count of vehicular
manslaughter (Pen. Code, § 192, subd. (c)(1)). The remaining charges and
allegations were dismissed. The parties agreed Pepper would receive
probation and the court would consider alternatives to custody. Pepper was
granted probation for three years. The court considered but rejected
alternatives to custody and imposed 365 days in custody as a condition of
probation. The court made subsequent orders to permit administration of
certain prescribed medication to Pepper while she was in jail.
      Pepper filed a timely notice of appeal but did not obtain a certificate of
probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Pepper the opportunity to
file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      Pepper drove a vehicle in a grossly negligent manner causing the death
of another.
                                   DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Whether there was a factual basis for the guilty plea;
      2. Whether appellant was properly advised of her constitutional rights
before entering her guilty plea;
      3. Whether the sentence imposed was authorized; and
      4. Whether the court erred in sending appellant to custody instead of
an alternative.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Pepper on this appeal.


                                        2
                            DISPOSITION
    The judgment is affirmed.



                                          HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




O'ROURKE, J.




                                 3